10-5266-ag
         Zheng v. Holder
                                                                                       BIA
                                                                               A070 901 662

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 17th day of February, two thousand twelve.
 5
 6       PRESENT:
 7                ROGER J. MINER,
 8                REENA RAGGI,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12       JIN WU ZHENG,
13                Petitioner,
14
15                         v.                                   10-5266-ag
16                                                              NAC
17       ERIC H. HOLDER, JR., UNITED STATES
18       ATTORNEY GENERAL,
19                Respondent.
20       _____________________________________
21
22       FOR PETITIONER:               Michael Brown, Law Office of Michael
23                                     Brown, New York, NY.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; John S. Hogan, Senior
27                                     Litigation Counsel; Kiley L. Kane,
28                                     Trial Attorney, Office of
29                                     Immigration Litigation, Civil
30                                     Division, United States Department
31                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED that the petition for

 4   review is DENIED.

 5       Jin Wu Zheng, a native and citizen of China, seeks

 6   review of a December 15, 2010, decision of the BIA denying

 7   his motion to reopen. In re Jin Wu Zheng, No. A070 901 662

 8   (B.I.A. Dec. 15, 2010). We assume the parties’ familiarity

 9   with the underlying facts and procedural history of this

10   case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.    Ali v. Gonzales, 448 F.3d 515, 517 (2d

13   Cir. 2006)(per curiam). Here, the BIA did not abuse its

14   discretion by denying Zheng’s motion to reopen as untimely

15   and number-barred, as it was his second motion to reopen and

16   he filed it nearly eight years after his final order of

17   removal.   See 8 U.S.C. § 1229a(c)(7)(2006); 8 C.F.R.

18   § 1003.2(c)(2)(2011).

19       Although the time limits on motions to reopen may be

20   excused when the movant demonstrates changed country

21   conditions, 8 U.S.C. § 1229a(c)(7)(C)(ii)(2006), the BIA

22   reasonably concluded that only Zheng’s personal

23   circumstances had changed, as his claim was based on the

24   fact that he began practicing Falun Gong in 2009.    See Wei

                                    2
 1   Guang Wang v. BIA, 437 F.3d 270, 273-74 (2d Cir. 2006)

 2   (finding that the time limitation on a motion to reopen may

 3   not be suspended for a “self-induced change in personal

 4   circumstances” that is “entirely of [the applicant’s] own

 5   making after being ordered to leave the United States”).

 6       Moreover, substantial evidence supports the BIA’s

 7   determination that Zheng failed to establish that conditions

 8   in China had changed materially.   Zheng’s evidence of

 9   conditions in China, which consisted of a 2007 U.S.

10   Department of State report, indicates that persecution of

11   Falun Gong practitioners has been constant and ongoing since

12   the time of his hearing in 1999.   See Jian Hui Shao v.

13   Mukasey, 546 F.3d 138, 169 (2d Cir. 2008) (reviewing the

14   BIA’s factual findings regarding changed country conditions

15   under the substantial evidence standard); see also 8 U.S.C.

16   § 1229a(c)(7)(C)(ii) (requiring “material” and previously

17   unavailable evidence of “changed country conditions arising

18   in the country of nationality”).

19       The BIA also did not abuse its discretion in declining

20   to credit Zheng’s unauthenticated village notice regarding

21   his Falun Gong practice because the agency previously had

22   determined that Zheng was not credible. See Qin Wen Zheng v.

23   Gonzales, 500 F.3d 143, 146-48 (2d Cir. 2007) (holding that

24   the BIA did not abuse its discretion in declining to credit

                                  3
 1   unauthenticated documents submitted with a motion to reopen

 2   where alien had been found not credible in the underlying

 3   asylum hearing); see also Siewe v. Gonzales, 480 F.3d 160,

 4   170 (2d Cir. 2007) (“[A] single false document or a single

 5   instance of false testimony may (if attributable to the

 6   petitioner) infect the balance of the alien’s uncorroborated

 7   or unauthenticated evidence.”).

 8       For the foregoing reasons, the petition for review is

 9   DENIED. As we have completed our review, any stay of removal

10   that the Court previously granted in this petition is

11   VACATED, and any pending motion for a stay of removal in

12   this petition is DENIED as moot. Any pending request for

13   oral argument in this petition is DENIED in accordance with

14   Federal Rule of Appellate Procedure 34(a)(2) and Second

15   Circuit Local Rule 34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18
19




                                    4